Title: To James Madison from François de Navoni, 5 June 1803
From: Navoni, François de
To: Madison, James


					
						Monsieur
						Cailleri le 5. Juin 1803.
					
					Deux de mes Lettres du 30. 7mbre. et 4. Xmbre. passé, je me Suis fait un devoir par la voye de Marseille de vous humilier, vous informant de tout ce que j’ai cru convenable pour le Service et pour le Commerçe comme mieux vous en aurés etè instruit, du detail de ce très Excellant Sel que j’ai remis a Monsr. le Premier Presidant, et au Commerce même.
					Je vous le renouvelle donc derechef, et je me recommande a votre protection et Justiçe, et considerer que je suis en Service depuis 1769. et que dans plusieurs occasions je me Suis rendu utile a touts les Capnes. qui ont mouillé dans cette Rade et je me remet a tout ce qui aura pu representer Monsr. le Commandeur Morris, et les Capitaines que pendant un Si long cours, j’ai Servi avec leur Sattisfaction.
					Je me flatte de recevoir bientôt le Brevet des Provinces unies, et confirmer ce que le nommè Commandeur Morris par Sa même justice m’a accordé, ayant connu mon Serviçe, et empressement.
					Je suis en correspondance avec touts les Consuls dans la Mediterannèe, et plusieurs m’assurent dérnierement qu’ils m’expedieront des Battiments pour charger du Sel, et que Je ne menquerai pas de les Servir.
					Monsieur est prié de vouloir m’accorder une favorable reponse a ma petition, ainsi que de m’accorder la graçe de Ses ordres precieux et Commandements, puisqu’en attendant je suis avec le plus humble respect et Obbeissance, tréz parfaittement, Monsieur Votre Tres Humble & Trés obbeissant et Fidele Serviteur et Sujet,
					
						François de Navoni
						Agent.
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
